Case 7:16-cv-05552-VB-PED Document 162 Filed 08/31/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SOO yy art YOY Ww TIER wos, .
OV MONE OC ADE: gach: ?

 

  

wowenenn x
CHAMMA K. BRANDON, :
Plaintiff, oo
ORDER =
V.
16 CV 5552 (VB)
MARK ROYCE, .
Defendant.
--- x

 

For the reasons stated on the record at the final pretrial conference on August 30, 2021, the

motions in limine were resolved.
The Clerk is instructed to terminate the motions. (Docs. ##125, 128).

Dated: August 31, 2021
White Plains, NY
SO ORDERED:

Wed,

Vincent L. Briccetti
United States District Judge

 

 
